Citation Nr: 0913885	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  02-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for residuals of cold 
weather injuries to the bilateral lower extremities.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected residuals of a right foot lesion.


REPRESENTATION

Appellant represented by:	Samuel L. Tumey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
January 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2001 and November 2004 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In October 2002, the Veteran provided testimony at a hearing 
before a decision review officer at the RO.  A transcript of 
the hearing is of record.

With respect to the claim for entitlement to service 
connection for a kidney disorder, the appeal was previously 
before the Board in October 2003 and June 2005 when the Board 
remanded the case for further action by the originating 
agency.  The case was returned to the Board and denied in 
December 2006.

The Veteran appealed the denial of his claim to the Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
granted a joint motion of the parties to vacate and remand 
the portion of the Board's December 2006 decision denying 
entitlement to service connection for a kidney disorder.  The 
claim was returned to the Board when it was denied in 
November 2007.  The Veteran again appealed the denial of his 
claim, and the Court granted a second joint motion to vacate 
and remand the case back to the Board in December 2008.  The 
case has now been returned to the Board for further appellant 
action.

The issues of entitlement to service connection for residuals 
of cold weather injuries to the bilateral extremities and 
entitlement to service connection for degenerative disc 
disease of the lumbar spine to include as secondary to 
service-connected residuals of a right foot lesion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's current kidney disorder, kidney stones, was 
manifested in service. 


CONCLUSIONS OF LAW

A chronic kidney disorder, kidney stones, was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as calculi of the 
kidneys, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

Where, a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008); see Goves v. Peake, 524 
F.3d 1306 (Fed. Cir. 2008) (holding that if a chronic disease 
is identified in service and at any time thereafter, the 
disease will be service connected without the need for a 
nexus). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a kidney disability 
during active duty service in Korea manifested by the passing 
of multiple kidney stones.  

Service treatment records are negative for complaints or 
treatment pertaining to the kidney, including kidney stones.  
The examination report for separation in May 1954 shows that 
the Veteran's genitourinary system was found to be normal.

The Veteran was provided a VA examination in June 1955 in 
response to a claim for a stomach disability.  He reported 
the onset of a nervous stomach condition during service, and 
examination of the genitourinary system was normal.  He did 
not relate a history of kidney stones.  

During another VA examination in August 1966, the Veteran was 
noted to have received VA treatment for a spontaneous left 
ureteral calculus in September 1964.  

Records of treatment from the Jackson VA Medical Center 
(VAMC) show that the Veteran was admitted in February 1974 
with acute right flank pain and was diagnosed with a right 
distal ureteral calculus.  Several months later, in June 
1974, the Veteran reported having passed several kidney 
stones over the past 10 years.  

Records of private treatment for the Veteran's lumbar spine 
disability show that his genitourinary system was found to be 
normal in November 1980. 

Additional records of private and VAMC treatment note a 
history of left ureteral stones in October 1985.  A private 
June 1987 X-ray of the lumbar spine disclosed possible renal 
stones, and the Veteran passed another stone at the VAMC in 
August 1987.  During private treatment in September 1994, the 
Veteran reported a past history of 14 kidney stones and 
stated that he had been told he would need a lithotripsy if 
his condition continued to trouble him.    

During his hearing at the RO in October 2002, the Veteran 
testified that he was diagnosed with the mumps in 1950 while 
serving at Camp Pickett, Virginia, and had experienced 
trouble with his kidneys ever since.  He stated that he first 
passed a stone in 1953 while in Korea with associated blood 
in his urine.  

The Veteran was provided a VA examination in November 2005 in 
response to his claim.  He reported the onset of kidney 
stones in 1951 with left flank pain and hematuria.  
Additional stones were passed during service in 1953 and 
again after his separation in 1955.  The Veteran stated that 
he underwent a lithotripsy in 1988, but was currently 
asymptomatic.  He had undergone treatment for a urethral 
stricture on a number of occasions and had been catheterized 
for treatment of kidney stones.  Following a physical 
examination, the Veteran was diagnosed with nephrolithiasis 
and benign prostatic hypertrophy.  The examiner noted that 
the Veteran's service records were negative for diagnoses or 
treatment for kidney stones and the first mention of kidney 
stones in his medical records was from the Veteran's 
September 1964 hospitalization at the VAMC.  The examiner 
concluded that there was no evidence the Veteran's kidney 
stones were the result of a disease or injury in service.  

In support of his claim, the Veteran has submitted several 
letters from his private physician dated August 2005, October 
2005, and August 2006.  The letters note that the Veteran has 
a history of kidney stones dating back to his time in service 
and state that the Veteran's reported abdominal pain in 1955 
was most likely related to his kidney stones.  

The record clearly shows current diagnoses of nephrolithiasis 
and multiple treatments for kidney stones.  Thus, the first 
element necessary for service connection, a current 
disability, has been demonstrated.

With respect to the second element of service connection, an 
in-service injury, the Veteran has reported that his first 
kidney stone was passed during service in Korea.  In 
addition, during his October 2002 hearing, the Veteran 
testified that his kidney problems began during service when 
he was treated for mumps and have continued ever since.  

While the service treatment records do not document any 
injuries or treatment related to the kidneys, the Veteran is 
competent to report that they occurred.  In addition, the 
record establishes that the Veteran is a recipient of the 
Combat Infantryman Badge and thus has verified combat 
service.  The Joint Motions essentially agree that the 
Veteran's testimony is credible.  Hence, the combat 
presumption of 38 U.S.C.A. § 1154(b) is for application.

Kidney stones are recognized as a chronic disease under 
38 C.F.R. § 3.309(a).  As previously noted, no nexus is 
required if a chronic disease is identified in service and at 
any time thereafter.  In that case, service connection is 
conceded.  Groves v. Nicholson.  Because kidney stones were 
identified in service and currently, service connection for 
that condition is granted.


ORDER

Entitlement to service connection for a kidney disorder is 
granted.


REMAND

The Veteran contends that service connection is warranted for 
residuals of a cold weather injury to his lower extremities 
and for degenerative disc disease, to include as secondary to 
service-connected residuals of a right foot lesion.  The 
Board finds that both claims should be remanded for the 
procurement of VA examinations and medical opinions.  

A VA examination is necessary to determine the etiology of 
the Veteran's degenerative disc disease as the evidence of 
record includes competent evidence of an association between 
his disability and active duty service.  In support of his 
claim, the Veteran submitted an August 2004 letter from his 
private physician noting that the Veteran experienced 
significant chronic pain from his low back disorder that may 
be related to his service-connected disability.  This medical 
evidence of a link between the claimed disability and service 
triggers VA's duty to provide an examination.  38 U.S.C.A. § 
5103A(d) (West 2002).

With respect to the Veteran's claim for cold weather injuries 
to the lower extremities, the evidence of record includes a 
May 2008 VA examination report concluding that the Veteran's 
complaints were related to peripheral artery disease caused 
by his smoking.  In response, the Veteran submitted a 
September 2008 letter from his private physician noting that 
an examination of the Veteran's lower extremities did not 
disclose the presence of significant peripheral artery 
disease that could account for his symptoms.  Another VA 
examination is necessary to resolve the conflict of medical 
evidence and determine the nature and etiology of any 
currently present residuals of the Veteran's reported cold 
weather injuries.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be 
examined by a physician with appropriate 
expertise to determine the nature and 
etiology of his claimed residuals of cold 
weather injuries to the bilateral lower 
extremities and his degenerative disc 
disease.  The claims folders or copies of 
relevant evidence, including the May 2008 
VA examination report and September 2008 
letter from the Veteran's private 
physician, and a copy of this remand must 
be made available to and be reviewed by 
the examiner.  

The examiner should determine whether the 
Veteran has any current residuals of cold 
weather injuries to the lower 
extremities.  If the Veteran is found to 
have a such a disability, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) 
etiologically related to any incident of 
service during the Veteran's active duty.  
The rationale for any opinions should 
also be provided.

The examiner should also determine 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the Veteran's degenerative disc disease 
of the lumbar spine is etiologically 
related to his service-connected 
residuals of a right foot lesion or to 
any incident of active service.  The 
rationale for any opinions should also be 
provided.

The examiner is informed that the Veteran 
is competent to report symptoms and 
treatment during service, whether such 
treatment is reflected in the service 
records.  As a combat Veteran his reports 
of injuries and symptoms during combat 
are presumed to have occurred.  The 
statements of the Veteran must be 
considered in the rendering of the 
requested medical opinion.

2.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


